Citation Nr: 0302062	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  99-25 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound (GSW) of the left leg, Muscle 
Group (MG) XI.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The RO denied entitlement to an 
increased evaluation for MG XI, left leg, residual of a GSW.


This case was previously remanded by the Board in February 
2001 for additional development of the record and compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The RO most recently affirmed the determination previously 
entered in September 2002.  

The case has been returned to the Board for further appellate 
review.

The Board's jurisdiction is limited to the certified issue of 
entitlement to an evaluation in excess of 10 percent for 
residuals of a GSW of the left leg, Muscle Group XI.  Any 
mention of service-connected residual GSW scars of the left 
leg and disability of the midshaft of the left fibula in the 
evidence section is for reference purposes.


FINDING OF FACT

Residuals of a GSW of the left leg with injury to Muscle 
Group XI are productive of not more than moderate impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a GSW of the left leg, MG XI have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An extract of the veteran's Philippine Army service records 
shows that he sustained a GSW of the left leg in March 1945.  
The record also reflects the fact that he was awarded the 
Purple Heart Medal.

A VA orthopedic examination was conducted in June 1950.  The 
veteran complained of pain in his left leg.  An examination 
disclosed that gait was normal.  There were entrance and exit 
scars on the left lower extremity.  There was no palpable 
bone injury or foreign bodies.  From the course taken up by 
the missile, the gastrocnemius, soleus and peronei muscles 
must have suffered injury.  There was no atrophy of the calf.  
Motion in the ankle was not impaired.  There was no 
anesthesia of the leg or foot and there was no shortening of 
the leg.  An x-ray study revealed an old fracture in the 
midshaft of the left fibula with a slight deformity at the 
site of the fracture. 

The diagnoses were residuals of a GSW with healed fracture 
and slight deformity of the midshaft of the left fibula, and 
mild injury to MG XI, left, without manifestation.

By rating action in June 1950, the RO granted service 
connection for residuals of a GSW of the left leg, with 
fractured fibula, involving MG XI.  A 10 percent evaluation 
was assigned.

A May 1977 VA examination report disclosed dorsiflexion of 
the left ankle was limited by pain to 5 degrees.  Plantar 
flexion was to 40 degrees.  There was no limitation of motion 
of the left knee.  The final diagnoses included evidence of 
injury to the gastrocnemius muscle, with limitation of motion 
of the left ankle.

In a rating decision dated in May 1977, the RO granted 
service connection for osteomyelitis of the mid-shaft of the 
left fibula, active.  A separate 20 percent rating was 
assigned.  The 10 percent evaluation previously been assigned 
for the residuals of the GSW of the left leg, involving 
injury to MG XI, was confirmed and continued. 

March 1997 VA bone, joint and feet examination reports show 
full range of motion of the left knee and left ankle.  No 
swelling noted, except for elevation of an exit wound.  There 
was no deformity, false motion or shortening.  The examiner 
noted that the veteran claimed that after the 
wounds/infection subsided years ago, he did not have any 
recurrent flare-ups.  The gait was noted to be normal.  There 
was no deformity and function was normal.  No secondary skin 
or vascular changes were noted.  Range of motion of the left 
knee was from 0 to 120 degrees.  Flexion and extension of the 
left ankle were each to 45 degrees.

A March 1997 VA muscle examination report noted essentially 
normal strength. without evidence of pain or muscle hernia. 

A March 1998 VA muscle examination report shows the veteran 
complained of s in left leg pain when he walked uphill or 
walked for long distances.  An examination revealed good 
muscle strength.  There was no evidence of muscle herniation.  
There was no limitation of motion of the left knee or left 
ankle. 

A March 1998 VA joint examination report shows the veteran 
reported left leg pain on dorsiflexion of the left ankle.  It 
was noted that he was not taking any medication.  He used a 
crutch for walking.  There were no episodes of dislocation or 
recurrent subluxation.  There was no limitation of motion of 
the left knee.  There was no limitation of motion of the 
ankle.  Dorsiflexion was from 0 to 20 degrees and plantar 
flexion was from 0 to 45 degrees.  It was further noted that 
there was no edema or redness.  There was pulling of the 
muscles upward at the site of the wound when the ankle was 
dorsiflexed. 

A March 1998 VA examination report of the feet showed no 
swelling or redness. No deformity of the feet was noted.  The 
veteran had a slight limp.  There was pain on the left leg 
when he rose on his toes and heels and when he squatted.

In August 1998, a VA physician noted that no limitation of 
motion of the left ankle or left knee was shown.  It was 
indicated that there would probably be slight limitation of 
motion during flare-ups.  It was further noted that during 
flare-ups, range of motion would probably be 0-120 degrees in 
the left knee and from 0-10 degrees on dorsiflexion of the 
left ankle and with plantar flexion from 0-35 degrees.

In February 1999, the Board denied the veteran's earlier 
claim of entitlement to a rating in excess of 10 percent for 
residuals of a GSW of the left leg, MG XI.  The Board noted 
that the evidence failed to demonstrate more than moderate 
injury to MG XI, left leg.

The veteran subsequently filed a reopened claim of 
entitlement to an increased evaluation for residuals of a GSW 
of the left leg, MG XI.

A April 1999 VA scar examination report includes a medical 
opinion showing that the veteran's complaints were more 
attributable to degenerative osteoarthritis due to advanced 
age rather than to scars secondary to GSW's which had no 
effect on the veteran's condition.  The veteran was noted to 
ambulate with a cane.

A July 2002 VA muscle examination report shows that the 
veteran complained of left thigh, leg and ankle pain.  He 
noted that the pain was always present but bearable.  The 
pain increased during cold weather and in the early morning 
hours.  He massaged his leg with oil.  He complained of leg 
muscle pain when climbing stairs.  

On examination it was noted that MG XI of the left leg was 
injured in service.  No bone structures, nerves or vascular 
structures required treatment.  No history of associated 
muscle tumors was noted.  Fair muscle strength was noted in 
the left leg compared to good muscle strength in the right 
leg.  

Mid left thigh circumference was 39 centimeters compared to 
40 centimeters on the right.  Left leg measured 32 
centimeters compared to 33 centimeters on the right.  MG XI 
moved the joint independently through useful ranges of motion 
but with limitation of motion due to pain.

Diagnoses were residuals of GSW of the left leg with injury 
to MG XI, scars healed; osteomyelitis, mid shaft of tibia and 
well healed and aligned fracture of the left mid tibia.  

The examiner noted that the service-connected GSW of the left 
leg involved muscles and joint structures without evidence of 
weakened movement, excess fatigability and incoordination.  
The examiner noted that the severity and manifestation could 
not be verified.  It was noted that pain was visibly 
manifested on movement of the joints, especially when the 
veteran dorsiflexed his ankle, there was a slight tissue loss 
on the left extremity and dimpling of the skin on 
dorsiflexion of the ankles.  It was noted that he had been 
confined to a facility the past year due to hypertension 
which had no impact on the functional capacity affected by 
his left leg disability. 

A July 2002 VA joint examination report shows the veteran 
complained of pain, weakness, lack of endurance, swelling, 
instability or giving way, fatigability, heat and redness.  
Pain increased on climbing stairs or mountains.  He was not 
taking any medication.  Cold weather increased pain.  He 
massaged his leg with coconut oil for relief.  He noted 
having difficulty sleeping during flare-ups.  He used a cane 
for walking.  

The evidence was negative for any recent medical history for 
related surgery, dislocation or subluxation, inflammatory 
arthritis or constitutional symptoms.  He described 
limitations in walking and prolonged standing and climbing 
stairs or going-up hills.  

There was no evidence of any prosthesis or complaint of pain, 
weakness and limitation of motion or need for ambulatory 
device such as crutches, cane or brace.  Some fatigue of the 
left leg was noted when walking or standing for prolonged 
periods.  There was no edema.  Facial grimace was noted with 
left foot movement and ankle dorsiflexion.  There was no 
evidence of ankylosis or shortening of the left lower 
extremity.  

Left hip range of motion was normal and without pain.  He 
complained of left knee pain on flexion but there was no 
limitation of motion of the left knee noted.  He complained 
of left ankle pain on dorsiflexion.  Active range of motion 
of the left ankle was from 0 to 15 degrees.  On flare-ups the 
left ankle range of motion was estimated from approximately 0 
to 10 degrees.  Passive range of motion was from 0 to 20 
degrees. 

Diagnoses were scars of the left leg residual of GSW, well 
healed with injury to MG XI and healed well aligned fracture 
of the mid fibula with residual of healed infection 
(osteoperiostitis and calcific myositis).  An x-ray of the 
left ankle was normal.  An x-ray of the left ankle revealed 
healed well aligned fracture, left mid fibula, with residuals 
of old healed infection.  

A July 2002 VA neurology examination report revealed no 
evidence of pertinent peripheral neuropathy. 


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).

The veteran's residuals of a GSW of the left leg involving MG 
XI are currently evaluated as moderate under 38 C.F.R. § 
4.73, Diagnostic Code 5311.  


The VA issued new regulations for evaluating disability due 
to muscle injuries.  62 Fed. Reg. 30235-30240 (1997), 
effective July 3, 1997.  The veteran filed his current 
reopened claim of entitlement to an increased evaluation for 
residuals of a GSW of the left leg involving MG XI following 
July 3, 1997.  

The amended criteria cannot be applied to his case prior to 
their effective date of July 3, 1997.  DeSousa v. Gober, 10 
Vet. App. 461 (1997); McKay v. Brown, 9 Vet. App. 183, 187 
(1996) ("plain language of Section 5110(g) prohibits of 
retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  The 
veteran's current claim will be considered under the new 
criteria, only.  

A 20 percent evaluation may be assigned for injuries to 
Muscle Group XI, which are moderately severe.  When moderate, 
a 10 percent evaluation may be assigned. Posterior and 
lateral crural muscles.  Muscles of the calf. (1) Triceps 
surae (gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) flexor hallucis longus: (5) flexor 
digitorum longus; (6) popliteus. (Function: Propulsion, 
plantar flexion of foot (1); stabilizing arch (2,3); flexion 
of toes (4,5); flexion of knee (6).) (Diagnostic Code 5311).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2002).  Functional loss must be considered for any 
musculoskeletal disability.  38 C.F.R. § 4.40; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2002).


A slight muscle disability typically involves a simple muscle 
wound without debridement or infection.  Service medical 
records should reflect incurrence of a superficial wound with 
brief treatment and return to duty, healing with good 
functional results, without complaints of the cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include minimal scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  Id.

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.
For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions.  
38 C.F.R. § 4.55(b) (2002).  Muscle injury ratings will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2002). The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must generally be lower than the evaluation for 
unfavorable ankylosis of that joint. 38 C.F.R. § 4.55(d) 
(2002).  For compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e) (2002).

Alternatively, it is also pointed out that for other 
impairment of the knee with recurrent subluxation or lateral 
instability, a 10 percent evaluation is provided where there 
is slight impairment.  For moderate impairment, a 20 percent 
evaluation is warranted. 

The rating schedule provides a noncompensable evaluation for 
limitation of flexion of the leg to 60 degrees.  For 
limitation of flexion of the leg to 45 degrees, a 10 percent 
evaluation is provided.  For limitation of flexion of the leg 
to 30 degrees, a 20 percent evaluation is provided.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

For limitation of extension of the leg to 5 degrees a 
noncompensable evaluation is provided.  For limitation of 
extension of the leg to 10 degrees a 10 percent evaluation is 
provided.  For extension of the leg limited to 15 degrees a 
20 percent schedular evaluation is provided.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Limited motion of the ankle will be rated as 20 percent 
disabling if marked and 10 percent disabling if moderate.  38 
C.F.R. Part 4, Diagnostic Code 5271 (2002).  The rating 
criteria do not provide a compensable rating for the mild or 
slight limitation.  
38 C.F.R. § 4.31 (2002).
The rating schedule provides the following ratings for other 
foot injuries: severe, 30 percent; moderately severe, 20 
percent and moderate, 10 percent.  Diagnostic Code 5284.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation,  see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional impairment of a joint due to pain, 
weakness, excess fatigability, incoordination, restriction of 
movement, or instability, may result in disability even 
though the diagnostic code under which the veteran is rated 
does not specifically contemplate all of these factors.  See 
DeLuca v. Brown , 8 Vet. App. 202 (1995);  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased. 38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 
417 (1995).

The Board notes in accordance with the provisions of 38 
C.F.R. § 4.14 the evaluation of the same disability under 
various diagnoses is to be avoided. Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily systems for their evaluation.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  




The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.  

In February 2001 the Board remanded this case to the RO for 
additional development of the evidence and for compliance 
with the notice and duty to assist provisions contained in 
the new law.  

Importantly, the record shows that in March 2001 the RO sent 
the veteran a VCAA notification letter.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 
19, 2002).

Also, the Board notes that the RO considered the veteran's 
claim under the VCAA.  

The record presently consists of VA medical records with 
special pertinent VA examination reports and medical 
opinions. 

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002))' 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Lastly, this is not a case in which the VCAA has been applied 
in the first instance.  See generally See Bernard v. Brown, 4 
Vet. App. 384 (1993).  As noted above, the RO has provided, 
apprised the veteran, as considered his claim under the new 
law.

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown , 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Increased Rating

The pertinent competent medical evidence submitted in support 
of the veteran's current reopened claim consists of reports 
of special VA bone/joint, muscle and neurologic examinations 
which continue to show a stable picture equating to or 
approximating the criteria for the 10 percent evaluation 
currently assigned under Diagnostic Codes 5311.  

In other words any changes in the record since an earlier 
Board decision in February 1999 denying a disability rating 
greater than 10 percent for residuals of a GSW of the left 
leg, MG XI, are not more than minimal at best and have no 
significant impact on the overall disability picture.

The recent VA examination findings continue to reveal 
complaints of left lower extremity pain with increased 
symptoms on climbing stairs, walking-up hills and during cold 
weather.  He continues to self-treat his symptoms by rubbing 
coconut oil on his left leg and without medication.  The 
record remains absent for any significant functional 
impairment of the left hip, knee or ankle associated to 
residuals of GSW of the left leg, MG XI.  


Range of motion testing of the left hip and knee were normal.  
Slight limitation of motion of the left ankle was noted but 
less than compensable in degree.  

No significant demonstrable atrophy of the left lower 
extremity was noted.  No pathological reflexes were 
evidenced.  Moreover, there was no evidence of any 
significant instability or muscle weakness.  Motor testing 
was intact.  Tissue loss, if present, was minimal.  

Neurologically, the veteran was without any pertinent sensory 
changes.  While there was indication that the veteran walked 
with a cane, no examiner has stated that he needed a walking 
device due to impairment associated with service-connected 
residuals of GSW of the left leg, MG XI.  

The pertinent objective findings along with consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, show that the 
manifestations associated with the veteran's service-
connected residuals of GSW of the left leg, MG XI are 
contemplated within the 10 percent evaluation in effect.  

The record is absent competent medical evidence of 
significant weakness, instability, excess fatigability or 
incoordination associated with service-connected residuals of 
GSW of the left leg, MG XI.

The record is without objectively demonstrated findings 
meeting or more nearly approximating moderately severe 
disability required for the next higher rating under the 
pertinent schedular criteria cited above.  

The Board has considered the veteran's arguments; however, 
the veteran's objectively unsupported contentions are 
substantially outweighed by the clinical data showing no 
increase in the service-connected residuals of GSW of the 
left leg, MG XI.



Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, and obviously 
considered them, but did not grant an increased evaluation on 
this basis.

It is clear that the disability at issue has not rendered the 
veteran's clinical picture unusual or exceptional in nature, 
has not markedly interfered with employment, and has not 
required frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding referral of the case to the Under Secretary or the 
Director of the VA Compensation service for consideration of 
extraschedular evaluation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased evaluation for residuals of a GSW of the left leg, 
with injury to MG XI.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a GSW of the left leg, with injury to MG XI, is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

